PER CURIAM.
Appellant was charged with first degree murder. He was tried and found guilty by a jury of murder in the second degree. By this appeal appellant seeks reversal of his conviction and sentence.
Appellant’s point on appeal presents the question of whether it was reversible error for the trial court to deny appellant’s motion for mistrial based on alleged prejudicial remarks made by the prosecuting attorney both during his opening statement to the jury and in his closing argument.
The grounds relied upon for reversal have been considered in the light of the record on appeal, briefs and arguments of counsel. We conclude that no reversible error has been made to appear.
The record discloses that the case was fairly tried: that the remarks complained of were not, under the circumstances, such as would constitute prejudicial error; that the verdict is supported by the evidence; and that the rulings of the trial court challenged by appellant did not, on the record and under the law, constitute harmful error. State v. Jones, 204 So.2d 515 (Fla.1967); Morgan v. State, 303 So.2d 393 (Fla. 2d DCA 1974); Barrett v. State, 266 So.2d 373 (Fla. 4th DCA 1972); Reis v. State, 248 So.2d 666 (Fla. 3d DCA 1971); Robinson v. State, 145 So.2d 561 (Fla. 3d DCA 1962).
Accordingly, the judgment and sentence are affirmed.
Affirmed.